Citation Nr: 0127446	
Decision Date: 12/18/01    Archive Date: 12/28/01

DOCKET NO.  94-08 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a gynecological 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1972 to 
February 1992.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1992 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which denied the benefit sought on 
appeal.

The matter was twice before the Board and was remanded on 
both occasions in October 1996 and August 1999.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2. The veteran suffered at various times throughout her 
twenty-year career from a disease manifested by the following 
symptoms: recurrent vaginal discharge; Trichomonas vaginitis; 
chronic severe inflammation; pelvic pain; irregular menstrual 
cycles; bacterial vaginitis; dyspareunia; bleeding; enlarged 
endometrial glands; intrastromal hemorrhage; lymphocytes; 
cysts; and an enlarged uterus with a complex echogenic mass 
that may have related to a fibroid. 

3. During service, the veteran underwent the following 
gynecological surgeries: a McDonald cervical cerclage for an 
incompetent cervix; three cesarean sections; and a bilateral 
tubal ligation. 

4.  In July 1997, as a result of symptoms including vaginal 
bleeding, fibroids, and pelvic adhesions, all of which began 
in service in the early 1970s, the veteran underwent a total 
abdominal hysterectomy, 

5.  Post-hysterectomy, the veteran continued to complain of 
pain, frequent vaginal infections, and menorrhagia. 


CONCLUSION OF LAW

The grant of service connection is warranted for residuals of 
a hysterectomy.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that she should be granted service 
connection for residuals of a bilateral tubal ligation 
performed in service.  Specifically, the veteran maintains 
that she has continuing problems with ongoing gynecological 
symptoms, to include recurrent infections, bleeding, 
discharge, and painful intercourse.

During the pendency of this appeal, legislation was passed 
that enhances the VA's duties to notify a claimant regarding 
the evidence needed to substantiate a claim and to assist a 
claimant in the development of a claim.  See the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment of the VCAA and 
which are not final as of that date.  VCAA, Pub. L. No. 106-
475, § 7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. 
§ 5107 note (Effective and Applicability Provisions) (West 
Supp. 2001).  Further, during the pendency of this appeal, in 
August 2001, the VA issued regulations to implement the VCAA.  
66 Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.159 and 3.326(a)).   

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990).  In this case, the RO has not indicated 
that it developed the veteran's claim for service connection 
for a gynecological disability, pursuant to the VCAA or 
amended regulations.  However, as explained below, prior to 
the changes, the RO took action that is consistent with the 
notification and assistance provisions of the new law and 
regulations.  Therefore, the Board's decision to proceed in 
adjudicating this particular claim does not prejudice the 
veteran in the disposition thereof.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  

In October 1992 and January 1999 rating decisions and in a 
February 1999 letter, the veteran was notified of the RO 
decisions and her appellate rights.  See 38 U.S.C.A. §§ 5104, 
5107 (West 1991 & Supp. 2001).  Moreover, in an April 1993 
statement of the case and in January 1999 and March 2000 
supplemental statements of the case, the RO notified the 
veteran of all regulations pertinent to service connection 
claims and informed her of the reasons for which it had 
denied her claim for service connection for residuals of a 
bilateral tubal ligation.   In addition, the RO assisted the 
appellant in obtaining and fully developing all evidence 
necessary for the equitable disposition of her claim for 
service connection.  For example, since the veteran filed her 
claim, the RO has secured all service medical records, VA 
treatment records and private medical records.  The veteran 
was also afforded VA examinations in April 1992 and April 
1998.  In addition, the veteran presented testimony in an 
April 1994 Travel Board hearing. 

In September 2000, the Board requested a VHA opinion.  
Contained within the claims folder is a December 2000 
"Addendum" VHA opinion.  The addendum indicates an 
extensive review of the veteran's chart was conducted in 
September 2000 and that this addendum is a restatement of the 
findings made at that time.  VA Form 119, Report of Contact, 
dated November 2001, indicates that both the Board and the 
veteran's representative were contacted in attempt to locate 
a copy of the "September 2000 report."  The office of the 
physician who performed the VHA, Dr. J. M. A., was also 
contacted.  A second Report of Contact, also dated in 
November 2001, indicates that Dr. J. M. A. stated that he was 
contacted by the Board in reference to a written report known 
as the September 2000 VHA opinion.  He informed the Board 
that he did not have a copy of that report.  He further 
indicated that the December 2000 Addendum was a replica of 
the missing September 2000 report to the best of his 
recollection.  Dr. J. M. A., certified on November 21, 20001, 
that the December 2000 Addendum was "in fact and substance 
identical to original consultation from September 2000."

Inasmuch as the RO has notified the veteran of the evidence 
needed to substantiate her claim for service connection for a 
gynecological disability and has obtained and fully developed 
all relevant evidence necessary for the equitable disposition 
of that claim, there is no reasonable possibility that 
further assistance would aid in substantiating the claim, 
and, therefore, a remand to comply with the VCAA would serve 
no useful purpose.  38 U.S.C.A. § 5103A (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).

An August 1999 Board Decision, remanded the issue of 
entitlement to service connection for a disability resulting 
from bilateral tubal ligation, to include sterility, in order 
to obtain an additional VA examination and the names and 
addresses of all medical care providers who treated the 
veteran for a gynecological disability.  In a September 1999 
letter, the RO requested that the veteran provide the dates 
and places of treatment for a disability related to bilateral 
tubal ligation since April 1998 from both VA and non-VA 
healthcare providers.  The proper authorizations were 
attached for the veteran to fill out and return. To date, no 
response from the veteran has been received by the RO.

The RO requested a VA examination in March 2000.  A letter 
was sent to the veteran from the RO in February 2000, which 
explained that the veteran's failure to report for the VA 
examination would result in evaluating her claim based on the 
available evidence of record.  A notation in the file 
indicates that the veteran canceled her February 2000 VA 
examination and failed to show for her March 2000 VA 
examination. When a claimant fails to report, without good 
cause, for a necessary VA medical examination, her claim may 
be decided on the basis of the evidence of record, or 
summarily denied, depending on the nature of the claim.  38 
C.F.R. § 3.655. 

With regard to the instant appeal, the pertinent facts 
follow. Service medical records reveal that upon enlistment 
examination in January 1972, no gynecological disabilities 
were noted.  The veteran first sought treatment in March 1972 
for heavy vaginal discharge and was diagnosed with 
Trichomonas vaginitis. In April 1973, the veteran underwent 
cryo surgery for chronic severe inflammation.  In June 1973, 
the veteran complained of pelvic pain.  In February 1975, the 
veteran had a cesarean section for abruption and premature 
breech.  The veteran had an additional low transverse 
cervical cesarean section in January 1976.  A February 1976 
note indicates that the veteran had a history of cesarean 
section in 1975 for premature labor and two additional 
pregnancies that ended with a breech delivery and a 12-week 
spontaneous abortion.  A June 1977 entry indicates that the 
veteran was advised not to get pregnant again in light of all 
her past pregnancy complications.  In May, September and 
November 1978, the veteran complained of irregular menstrual 
periods.  

In November 1978, the veteran underwent an endometrial 
biopsy.  The biopsy revealed convoluted and enlarged 
endometrial glands, intrastromal hemorrhage and a large 
number of lymphocytes.  During periodic examination in August 
1979, an old healed cesarean section was noted. A request for 
Medical Curtailment dated October 1979 indicates that the 
veteran was pregnant for the fifth time, and, due to her poor 
obstetrical history, was a good candidate for a cerclage 
procedure.  It was recommended that she have intensive 
inpatient and outpatient observation throughout the 
pregnancy.  A McDonald cervical cerclage was performed in 
December 1979 for cervical incompetence at 16 weeks 
gestation.  An entry dated April 1980 indicates that the 
veteran had an incompetent cervix, thus requiring an 
additional low transverse cesarean section at 38 weeks.  The 
April 1980 entry also indicates that the veteran had an 
elective bilateral tubal ligation.

In July 1981, the veteran was diagnosed with bacterial 
vaginitis.  In October 1982, the veteran complained of 
dyspareunia and intermenstrual spotting.  An April 1983 
periodic physical examination noted a 17.5 cm. vertical scar 
from navel to pubis.  In August 1984, September 1984, and 
September 1985, the veteran complained of vaginal bleeding.  
She additionally complained of vaginal discharge in October 
1985.  Entries dated September 1987, April 1988, and 
September 1988 contain  diagnoses of bacterial vaginitis.  In 
May and October 1989, the veteran complained of spotting.  In 
January, May, and December 1990, the veteran complained of 
vaginal discharge.  In December 1990 the veteran was 
diagnosed with non-specific vaginitis.  An entry dated 
January 1991, indicates that the veteran complained of heavy 
bleeding between menstrual cycles, to include cramping.

A radiographic report dated January 1991, revealed that the 
veteran had a slightly enlarged uterus with a complex 
echogenic mass to the right of the midline and its lower 
uterine segment that may relate to a fibroid.  A well-defined 
cyst, inferior pole, right ovary, was also found.  An adnexal 
cyst was found upon pelvic examination in February 1991. The 
veteran was afforded a retirement physical in October 1991, 
with the following defects noted: cyst on ovaries; cervix 
frozen; adnexal cyst; dysmenorrhea; change in menstrual 
pattern, repeat cesarean transverse uterine incision; 
bilateral tubal ligation; and a McDonald cervical cerclage 
secondary to an incompetent cervix.

Subsequent to her discharge from service, in April 1992, the 
veteran was afforded a VA examination.  The veteran presented 
with complaints of dyspareunia.  The bilateral tubal ligation 
and repeat cesarean sections were recorded under the 
veteran's past medical history.  Upon pelvic examination, a 
brownish discharge was found with the uterus a normal size.  
The examiner's impression was adhesions secondary to the 
cesarean section in service, causing dyspareunia.

VA outpatient treatment records dated between January 1992 
and February 1994 are devoid of any treatment for or 
complaints of any gynecological disabilities.

In April 1994, the veteran presented testimony before the 
undersigned Board member in a Travel Board hearing.  The 
veteran testified to the following: she experienced recurrent 
vaginal discharge beginning in 1972 while in service; her 
first pregnancy was in 1975; sterilization was first 
recommended to her in 1977 while she was stationed in 
Germany; in 1979 while pregnant her uterus pulled apart; it 
was highly recommended to her not to get pregnant again; she 
currently suffers from painful intercourse; and she has had 
several vaginal infections since her discharge from service.

In July 1997, the veteran underwent an abdominal hysterectomy 
with a bilateral salpingo-oophorectomy at St. Elizabeth's 
hospital.  Admission notes from the surgery indicate that 
upon the veteran's admission, she complained of vaginal 
bleeding and fibroids and was in severe pain as a result of a 
large multifibroid uterus and possible pelvic adhesions from 
previous cesarean sections.  The July 1997 entry also 
indicates that in order to control the veteran's bleeding, 
the total abdominal hysterectomy was to be performed.  Her 
final diagnoses upon discharge included the following: 
proliferative phase endometrium; multiple leiomyomata of the 
uterus; scar on the uterus from previous cesarean section; 
serosal adhesions of the uterus; endocervical polyp; chronic 
cystic cervicitis; bilateral fallopian tube and ovaries with 
serosal adhesions and evidence of previous tubal ligation; 
skin scar from previous cesarean section; hypermenorrgagia; 
and pelvic pain.  

Progress notes dated between July 1994 and December 1997 were 
attached to the July 1997 surgical notes.  It appears that 
they are private medical records, the specific physician is 
not listed.  These records show that the veteran complained 
of vaginal bleeding in July 1994. A diagnosis of metrorrhagia 
was noted.  In February 1995, the veteran also complained of 
vaginal bleeding.  She was diagnosed with metromenorrhagia.  
An October 1995 shows that a Pap smear revealed atypical 
cells in the uterus. Records from the Medical Diagnostic 
Laboratory, Inc. dated May 1996, indicate that the veteran's 
Pap smear showed benign cellular changes.  Trichomonas 
vaginalis was also found to be present.  In December 1997, 
the veteran complained that she was irritable and sad.  She 
was assessed with operative menopausal syndrome

In April 1998, the veteran was afforded a VA examination. The 
examiner noted the veteran's history of bilateral tubal 
ligation with sterilization.  The veteran complained of 
having pain from her surgical adhesions.  She also complained 
of frequent vaginal infections and menorrhagia.  The examiner 
also noted that the veteran had a total abdominal 
hysterectomy and bilateral salpingo-oophorectomy in July 1997 
secondary to fibroids, menorrhagia, and pain.  The examiner 
found that the veteran was currently experiencing vasomotor 
symptoms, to include increased irritability and decreased 
libido.  The examiner concluded that it was an unremarkable 
gynecological examination.  The examiner opined that he "did 
not feel that current physical/emotional exacerbations are 
related to the bilateral tubal ligation."  The examiner 
further stated "it is not likely that the development of 
uterine leiomyomatas and need for subsequent surgery are 
related to the veteran's service connected surgeries."

Also included within the claims folder is a December 2000 
"Addendum" VHA opinion.  The physician indicated that he 
reviewed the veteran's chart and dictated an extensive report 
in September and that this was a restating of his findings.  
The physician noted that the veteran had a "very bad 
obstetrical history" in service.  The examiner stated that 
the tubal ligation was performed for sterilization purposes 
at the time of her last cesarean section in 1980.  The total 
abdominal hysterectomy and bilateral salpingo-oophorectomy 
for fibroid tumors in July 1997 was also noted.  He indicated 
that he reviewed the findings of the April 1998 VA 
examination and concluded, "this woman had a tubal ligation 
for sterility as desired and there was not any obvious 
complications to this patient as a result of that."

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in line of duty or for aggravation of a 
preexisting injury in the active military, naval, or air 
service, during a period of war.  See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).

In the instant case, service medical records show that the 
veteran suffered at various times throughout her twenty-year 
career from a disease manifested by: recurrent vaginal 
discharge; Trichomonas vaginitis; chronic severe 
inflammation; pelvic pain; irregular menstrual cycles; 
bacterial vaginitis; dyspareunia; bleeding; enlarged 
endometrial glands; intrastromal hemorrhage; lymphocytes; 
cysts; and an enlarged uterus with a complex echogenic mass 
that may have related to a fibroid. 
In addition, while in service the veteran underwent the 
following gynecological surgeries: a McDonald cervical 
cerclage for an incompetent cervix; three cesarean sections; 
and a bilateral tubal ligation. 

The evidence of record shows that the veteran presented with 
the same or similar symptoms and/or complaints subsequent to 
her discharge from service. VA and private medical records 
beginning as early as April 1992 during VA examination, in 
conjunction with the veteran's own testimony and statements, 
confirm the continued complaints of vaginal bleeding, 
discharge, pain, and dyspareunia.  Most notably, in July 1997 
the veteran underwent a total abdominal hysterectomy, as a 
result of vaginal bleeding, fibroids, and pelvic adhesions 
from previous cesarean sections performed in service.  Post-
hysterectomy, the veteran continued to complain of pain, 
frequent vaginal infections, and menorrhagia, as evidenced 
upon VA examination in April 1998. 

Considering the evidence of record, summarized in pertinent 
part above, the veteran had gynecological disease beginning 
in service in the early 1970s, and the disease was manifested 
by a variety of symptoms over a period of many years.  As a 
result of the disease, she had a hysterectomy in 1997.  
Therefore, the grant of service connection is warranted for 
all residuals of the hysterectomy. 


ORDER

Service connection for residuals of a hysterectomy is 
granted.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

